Citation Nr: 1511144	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-33 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to an increased evaluation for the service-connected posttraumatic stress disorder (PTSD) in excess of 50 percent prior to February 7, 2013 and in excess of 70 percent thereafter.

2.  Entitlement to an increased evaluation for the service-connected bilateral hearing loss in excess of 20 percent prior to October 1, 2013 and in excess of 10 percent thereafter.

REPRESENTATION

Veteran represented by:	Robert Chisolm, Attorney at Law


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to January 1956.

 This matter remaining on appeal initially came before the Board of Veterans' Appeals (Board) from July 2010 rating decision issued by the RO in Providence, Rhode Island. 

The Board has considered documentation included in Virtual VA and VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the Form 9 (Appeal to Board of Veterans' Appeals), dated in December 2012, the Veteran requested a hearing at his local VA office before a member of the Board.

The record shows that he has not been afforded a Board hearing nor did he withdraw his hearing request. The Veteran is entitled to a Board hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700(a) and (e); 20.704 (2014).

On remand the Veteran should be scheduled for a local regional office hearing. 

Additionally, the Veteran has filed a notice of disagreement with a rating decision dated September 2014 that denied a revision to the effective date of a grant of service connection for traumatic brain injury.  The Veteran filed the notice of disagreement in January 2015; however, no Statement of the Case has been issued to the Veteran for this claim.  

A Statement of the Case must be sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule a local regional office hearing as requested for the issues listed on the December 2012 VA Form-9.

2.  Issue a Statement of the Case on the issue of whether a revision of the November 15, 2012 rating decision is warranted based on clear and unmistakable error.  Only if the Veteran perfects an appeal should the claim be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



